DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/14/2021, has been considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1-26 are allowed over the prior art of record as amended by the applicant on 02/25/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 1 and 17-24.
The closest prior art of record is Laurent (USPN 1,641,976); Hammack et al. (PGPub 2012/0271272); Auld et al. (PGPub 2013/0345618); and Robinson et al. (PGPub 2010/0104654).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure or method comprising an injection device comprising: 
an elongated body with a hollow cannula secured to a distal end of the body; 
a reservoir for an injection material to be delivered through the cannula; 
a plunger with a force element that provides an injection force to the injection material contained in the reservoir; and
a valve disposed in a flow path between the reservoir and the cannula wherein the valve is normally closed with the injection force applied to the injection material.
Specifically, regarding independent claims 1 and 17-24, the prior art Laurent, Hammack, Auld, and Robinson, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features as claimed;
wherein the device further comprises:
a valve actuation mechanism for the valve that is external to the valve, wherein the valve actuation mechanism is attached to the elongated body and a portion of the actuation mechanism to be activated by the user is located on an external surface of the device; 
wherein actuation of the valve actuation mechanism opens a flow path through the valve, and 
wherein progressive actuation of the valve actuation increases a flow rate of injection.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/13/2021